Citation Nr: 1221682	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable disability rating for right ear hearing loss.

2. Entitlement to a compensable disability rating for chronic otitis media with perforation of right tympanic membrane.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1991, from July 1992 to July 1994, and from July 2003 to June 2004. He subsequently completed reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Regional Office (RO) in Waco, Texas. The RO denied the Veteran's claims for increased disability ratings for his hearing loss and otitis media.

The Veteran provided testimony at a March 2012 hearing in Waco, Texas before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed additional medical records pertinent to the present appeal. These documents have been carefully reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that certain evidence remains outstanding and that an examination is warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

As an initial matter, the Board observes that the claims file contains VA treatment records dated only prior to June 24, 2007 and from March 23, 2011 to December 12, 2011. While this case is in remand status, the RO/AMC must take appropriate steps to gather the outstanding records and associate them with the claims file. 

VA also has a duty to attempt to gather all identified private treatment records. Some private treatment records, dated prior to March 2005, from a Dr. McKee are associated with the claims file. The Veteran has also provided VA with a record of a private hearing test completed by Miracle Ear. Although the claims file contains some records from these providers, it is not clear whether additional records are available. The RO/AMC must attempt to gather any outstanding treatment notes and associate them with the claims file. 

The law further provides that VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency. See 38 C.F.R. § 3.159(c)(2). Additional documents submitted by the Veteran indicate that he completed reserve service after his discharge from active duty service and that, in May 2009, he was determined to be not physically qualified for reactivation due to ear disability. However, no service records dated after March 2005 appear within the claims file. Further, the Veteran has submitted copies of May 2009 treatment received through Tricare. While this case is in remand status, the RO/AMC must take appropriate steps to gather the Veteran's outstanding reserve service treatment records and any outstanding Tricare treatment notes.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. The Veteran testified in March 2012 that his ear disabilities had worsened since the last VA examination. Further, although the most recent (June 24, 2011) VA examiner's opinion of record indicates that the Veteran did not have any active ear disease, a June 28, 2011 VA treatment note reflects that his right ear was filled with pus and had to be cleared under microscope. The Board finds that new examinations are warranted to assess the current severity of the Veteran's service-connected ear disabilities. 38 C.F.R. § 3.327(a); and see Ardison v. Brown, 6 Vet.App. 405, 408 (1994) (Noting that some chronic conditions are subject to active and inactive stages.).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather records of VA medical treatment generated in between June 24, 2007 and March 23, 2011 as well as after December 19, 2011 and associate them with the claims file.

2. Take appropriate steps to obtain pertinent records of Tricare treatment and associate those records with the claims file. If any of the requested records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3. Attempt to locate complete service personnel and treatment records for the Veteran's reserve service. Contact all appropriate record depositories. Search for any periodic physical examinations, to include medical history questionnaires and reports of clinical evaluations. Note that records associated with the claims file reflect reserve service evaluation (to determine fitness for re-activation) at the Naval Medical Center at Portsmouth and Sewells Point Medical Clinic.

4. Inquire if the Veteran has received any pertinent medical care from private health care providers. Provide him with the necessary authorizations for the release of any newly identified private treatment records and for records from Dr. McKee dated after March 2003 and any records from Miracle Ear. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

5. Subsequent to the above development, afford the Veteran an opportunity to attend a VA audiological examination at an appropriate location to determine the current severity of his service-connected right ear hearing loss and chronic otitis media. The following considerations will govern the examinations:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder - to specifically include, but not limited to, any reserve or VA treatment notes added to the claims file as a result of this remand.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings to include the following:

i. Pure tone thresholds, speech recognition test results, and inquiry into the functional effects caused by the hearing disabilities. 

ii. Discussion of the Veteran's contentions that he experiences constant whistling noise in his right ear, ear infections resulting in drainage every three (3) to four (4) weeks, and periods of dizziness.

iii. Discussion of the results of the prior examinations (June 2011, April 2010, and July and September 2009) and any subsequent changes in severity.

c. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

d. All clinical findings must be reported in detail and correlated to a specific diagnosis. The reports prepared must be typed.

6. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


